DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/384,311 filed 7/23/2021.
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claims 1 & 11 and dependent claims 2-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1 & 11 and dependent claims 2-10 and 12-20, respectively, of U.S. Patent No. 11076287 (see table below). Independent claims 1 & 11 are not patentably distinct from each other because instant independent claims are anticipated by the conflicting patented independent claims as shown in the table below. The instant independent claims include “detecting an access request from the mobile computing device;” which is anticipated by the conflicting patented independent claims. That is, detecting happens when a request is received, then the steps of the process is executed. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Instant Application 17/384,311
Parent 11076287
Independent claims 1 & 11

Independent claims 1 & 11

A) detecting an access request from the mobile computing device;
A) receiving an access request from the mobile computing device for transmission of the data packets to the destinations;
B) returning an access request acknowledgment to the mobile computing device;
Claim 4 - returning an access request acknowledgement to the mobile computing device
after receiving the access request;
wherein the mobile computing device includes at least one web browser.
C) determining an identifier of the mobile computing device;
B) determining an identifier of the mobile computing device;

C) determining whether the identifier is identified in a wireless network node database;

D) when the identifier is identified in the wireless network node database:
D) determining, based on the identifier, whether status of the mobile computing device is a first state or a second state:
a) determining whether status of the mobile computing device is a first state or a second state;
a) when the status of the mobile computing device is the first state, allowing the mobile computing device to transmit the data packets to the destinations;
b) when the status of the mobile computing device is the first state and when the mobile computing device is successfully authenticated, allowing the mobile computing device to transmit the data packets to the destinations through the wireless network node using a wireless local area network (WLAN) connection; and
b) when the status of the mobile computing device is the second state, redirecting the
mobile computing device to perform an authentication; 

c) when the status of the mobile computing device is the second state, redirecting the mobile computing device to perform an authentication; and


E) when the identifier is not identified in the wireless network node database:

a) suspending processing of the data packets received from the mobile computing device;
and receiving a response from a server;
c) determining, based on the response, whether the status of the mobile computing device is the first state or the second state:
b) communicating, based on the identifier, with a server to determine whether the status of the mobile computing device in a server database is the first state;
i) when the status of the mobile computing device is the first state, 
c) when the status of the mobile computing device in the server database is the first state:

i) updating, based on the identifier, the status of the mobile computing device in
the wireless network node database with the first state; and 
allowing the mobile computing device to transmit the data packets to the destinations; and

ii) when the mobile computing device is successfully authenticated, allowing the mobile computing device to transmit the data packets to the destinations through the wireless network node using the WLAN connection; and
ii) when the status of the mobile computing device is the second state, 
d) when the status of the mobile computing device in the server database is not the first state:

i) updating, based on the identifier, the status of the mobile computing device in the wireless network node database with the second state; and
not allowing the mobile computing device to transmit the data packets to the destinations; and
Claim 3 - not allowing the mobile computing device to transmit the data packets to the destinations when the authentication is unsuccessful.

ii) redirecting the mobile computing device to perform the authentication;
wherein:
the first state indicates the mobile computing device is successfully authenticated; and
wherein:
the first state indicates the mobile computing device is successfully authenticated;
the second state indicates the mobile computing device is not successfully authenticated.
the second state indicates the mobile computing device is not successfully authenticated; and

the mobile computing device is connected to the wireless network node via the WLAN connection.
Claims 2, 12
Claims 2, 12
Claims 3, 13
Claims 1, 11   E … d) …  i) …
Claims 4, 14
Claims 7, 17
Claims 5, 15
Claims 6, 16
Claims 6, 16
Claims 8, 18
Claims 7, 17
Claims 1, 11    E … b) …
Claims 8, 18
Claims 1, 11    D) … c) …
Claims 9, 19
Claims 8, 18
Claims 10, 20
Claims 9, 19



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426